Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4.15/2020 has been entered.

DETAILED ACTION
Claims 1, 6-10 and 14-16 are pending in Claim Set filed 9/17/2018.
Claims 2-5, 11-13, 17 and 18 are cancelled.
Claims 14-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1 and 6-10 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 1 and 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirmohammadi et al (The antibacterial activity of Silver nanoparticles produced in the plant Sesamum indicum seed extract, green method against multi-drug resistant Klebsiella pneumoniae", European Journal of Experimental Biology (2014), 4(3):197-200, cited in IDS filed 


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  

Claims 1 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirmohammadi et al (The antibacterial activity of Silver nanoparticles produced in the plant Sesamum indicum seed extract, green method against multi-drug resistant Klebsiella pneumoniae", European Journal of Experimental Biology (2014), 4(3):197-200, cited in IDS filed 5/18/2017) [Shirmohammadi] in view of El-Nakhlawy et al (Response of Seed Yield, Yield Components and Oil Content to the Sesame Cultivar and Nitrogen Fertilizer Rate Diversity, Met., Env. & Arid Land Agric. Sci., Vol. 20, No.2, p. 21, 2009) [El-Nakhlawy] and Anandalakshmi1 et al (Characterization of silver nanoparticles by green synthesis p.399 May 2015) [Anandalakshmi1].
Regarding claims 1 and 6-10,
Shirmohammadi teaches the seed of Sesamum indicum was collected in SE of Iran (Kerman, Iran) and the specimens were deposited in Zabol University Herbarium and dried at room temperature. Samples were crashed, i.e., ground, and transferred into glass container and preserved until extraction procedure was performed in the laboratory (p.198, Plant materials, fourth 
It would have been well within the purview of one of ordinary skill in art to optimize the amount of time to process the seeds, i.e., wash with water and soak in alcohol, e.g., 24 hours, to best achieve a desired a Sesamum indicum oil til cake. The normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine the optimal time and processing conditions to obtain a 
Shirmohammadi teaches that the prepared seed extract was filtered through 40 whatman filter paper and was kept in a refrigerator for further studies (p.198, Preparation of seed extract, fifth paragraph), which makes obvious the claimed step 
Shirmohammadi teaches that the silver nanoparticles produced by method described above have a diameter within a range of 13 nm (p.199, line 9). Specification on page 8 states that the nanoparticles have a diameter in the range from 6.63 nm to 14.50 nm, with an average of 10.32 nm as claimed. Thus, the silver nanoparticles as produced by the method of producing silver nanoparticles as taught by Shirmohammadi would provide nanoparticles having a particle size that is encompassed by the average particle size as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. The 
Shirmohammadi differs from the claims in that the document does not teach that the sesame seeds are obtained from the Makkah region of Saudi Arabia.
However, El-Nakhlawy cures the deficiency. 
El-Nakhlawy teaches Sesamum indicum seeds obtained from Makkah region of Saudi Arabia. It would have been obvious to one of ordinary skill at the time of the invention to obtain Sesamum indicum seeds from Makkah region of Saudi Arabia because Makkah region of Saudi Arabia is a known available source of Sesamum indicum seeds as taught by El-Nakhlawy.
Additionally, Anandalakshmi1 teaches a method of producing silver nanoparticles by using Pedalium murex leaf extract and their antibacterial activity (Title; Abstract; See entire document). Notably, Pedalium murex is a member of the sesame family (p.400, left column). Anandalakshmi1 teaches fresh leaf Pedalium murex extract was used for the reduction of Ag+ ions to Ag0. The plant leaf extract solutions
were prepared by taking leaves and drying at room temperature. These leaves were ground into a fine powder in a 500 ml Erlenmeyer flask. 5 g of fine powder along with 100 ml of distilled water was boiled for 10 min before decanting. Further, the extract was filtered and stored at 4oC and then used in a 
extract was added to 1the AgNO3 prepared solution. After 20 min, the color of the solution of leaf extract changed from light yellow to dark brown indicating the formation of silver nanoparticles. (p.400, right column, See Synthesis of silver nanoparticles). Furthermore, the method provided silver nanoparticles within the size range 10-18 nm (Table 1 on page 404). Accordingly, it was known and taught in the prior art of Anandalakshmi1 before the effective filing date of the claimed invention that a leaf extract from the sesame family can used in a method to provide silver nanoparticles. Moreover, Anandalakshmi1 teaches that the method is eco-friendly, of low cost and capable of producing silver nanoparticles at room temperature (p.406, right column, See Conclusions) and that these silver nanoparticles provided antibacterial activity against Escherichia coli, Klebsiella pneumonia, Micrococcus flavus, Pseudomonas aeruginosa, Bacillus subtilis, Bacillus pumilus and Staphylococcus aureus (Table 2 on page 406). Thus, one of ordinary skill in the art would have recognized the benefit of providing an extract from the sesame family to provide a method of producing silver nanoparticles that have 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Shirmohammadi and El-Nakhlawy, as a whole.


Response to Arguments
Applicants argue that Shirmohammadi washes the Sesamum indicum seeds while Applicant washes the sesame oil cake (i.e. the by-product of Shirmohammadi's process). Further, Applicants argue that seed oil and cake oil extractions are different and produce different products. Applicants argue that the Examiner 

Applicant’s arguments have been fully considered but they are not persuasive, because there is no unobvious distinction between either physical appearance or functional properties between the Sesame indicum oil til cake, i.e., the product produced after processing the seed of Sesamum indicum as taught by Shirmohammadi and the claimed til cake. Notably, the processed product comprising the Sesamum indicum oil til cake as taught by Shirmohammadi may also have leftover unprocessed Sesamum indicum seed; however, the claims are in open format and do not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03). Thus, remaining seed oil (if any) of Sesamum indicum that may be leftover in the til cake as taught by Shirmohammadi is not excluded from the Sesamum indicum oil til cake as it is claimed in the Claim Set filed 9/17/2018. Importantly, the office is not equipped to analyze each Sesame indicum til cake and/or seeds of the Sesame indicum, therefore, the burden shifts to Applicants to demonstrate to the extent that one of ordinary skill in the art would view a distinct difference between the Sesamum indicum til cake as taught by Shirmohammadi and the Sesamum indicum til 

Conclusion
No claims are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626